Nm

tao

 

 

Case 3:20-cv-05853-JSC Document 1 Filed 08/19/20 Page 1 of 13

Glen J. Biondi, Esq. (SBN 207744)
THE BIONDI LAW FIRM

31610 Railroad Canyon Road, Ste. 2
Canyon Lake, CA 92587

Tel: (951) 246.6145

Fax: (951) 344-8281
glen(@biondilawfirm.com

 

Attorneys for Plaintiff,
JOHN P. ATANASIO

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

JOHN P. ATANASIO, an individual CASE NO.
Plaintiff, COMPLAINT FOR DAMAGES
1. TRADEMARK INFRINGEMENT
V. (1S US.C. I14(1A)),
2. COMMON LAW TRADEMARK
INFRINGEMENT:
WALMART, INC., a Delaware company, a FE EE ee
and DOES | through 50, inclusive ue U.S.C. §1125(A))
4. CALIFORNIA UNFAIR
BUSINESS PRACTICE
Defendants. Unlimited Civil Case

DEMAND FOR JURY TRIAL

 

Plaintiff, John Atanasio, alleges as follows:
JURISDICTION AND VENUE

l. This Court has original jurisdiction pursuant to 28 U.S.C. §§1331 and 1338(a).
This is a civil action for trademark infringement and unfair competition arising
under the Lanham Act of 1946 as amended (codified at 15 U.S.C. §§1051, et seq.
and §1114(1).

1,
COMPLAINT

 
10

1

12

13

14

20

2]

22

23

24

25

26

27

28

 

 

Case 3:20-cv-05853-JSC Document 1 Filed 08/19/20 Page 2 of 13

This Court has jurisdiction over Plaintiffs claims under the laws of the State of
California based upon principles of supplemental jurisdiction and in accordance
with 28 U.S.C §1367(a), in that the state law claims under California are so
related to the federal claims that they form part of the same case or controversy
and derive from a common nucleus of operative facts.

This Court has in personam jurisdiction over Defendant, as Defendant is engaged
in trademark infringement and unfair competition directed at and/or which caused
damage to persons and entities residing in, located in, or doing business in the
United States, including California, and is itself conducting business in this
district.

Venue is proper in this judicial district pursuant to 15 U.S.C §1121, and 28
U.S.C. §§1338(a) and (b) and 1391(b) for the following reasons: (i) Defendant
“resides” in this judicial district for venue purposes under 28 U.S.C. §1391(c)(2)
and (ii) a substantial part of the events or omissions giving rise to the claims
occurred in this district.

PARTIES

Plaintiff, John P. Atanasio (“Plaintiff’ or “Atanasio”) is an individual and
resident of Las Vegas, Nevada.

Plaintiff is informed and believes, and based thereon alleges, that Defendant,
Walmart is a corporation duly organized and existing under the laws of Delaware
having a principal place of business and headquarters in California located at 850
Cherry Street, San Bruno, California.

GENERAL ALLEGATIONS

Atanasio formed Tattoo Tequila, Inc., (“Tattoo Tequila’) as a Nevada corporation
in 2011 whose business is distilling and distributing a premium blend of tequila.

Atanasio is the current president and chairman of the board of Tattoo Tequila.

2.
COMPLAINT

 
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

10.

11.

12.

13.

Case 3:20-cv-05853-JSC Document 1 Filed 08/19/20 Page 3 of 13

Tattoo Tequila is an award winning artisan crafted, small batch organic tequila
brand that is distilled from organic blue agave in Jalisco, Mexico. Tattoo Tequila
distills Blanco, Reposado and Anejo blends of tequila.

Atanasio and used the trademark described herein to identify his goods and
services in or about 2011.

Atanasio obtained trademark certification for Tattoo Tequila’s brand symbol on
November 17, 2015 through the United States Patent and Trademark office,
Register No. 4,856,198 (“Trademark”), which is and continues to be in full force
and effect. A true and correct copy of Atanasio’s Trademark is attached hereto as
Exhibit “A”. The mark consists of a black skull against a white background
with horizontally stretched mask like eyes with white cavity; a triangular nose
cavity and the symbolic monogram of “TT” on the skull’s forehead. This mark is
featured on all bottles of Tattoo Tequila’s Blanco, Reposado and Anejo blends of
tequila, as well as all promotional material, including a custom built Harley-
Davidson motorcycle built by Count’s Kustom in Las Vegas Nevada for Tattoo
Tequila’s $50,000 promotional Margarita. (a copy of Tattoo Tequila’s custom
Harley Davidson promotional banner is attached hereto as Exhibit “B”).
Atanasio has also received a Dictamen from the Mexican government which is
comparable to the trademark registration in the United States.

Tattoo Tequila is a luxury brand, highly rated and critically acclaimed blend of
tequila. Atanasio has developed marketing and philanthropic sponsorship
partners with such companies as Harley-Davison, Apple, Inc., Mont Blanc & St.
Jude Children’s Research Hospital where the Trademark has been prominently
featured. |

The Trademark has also been on display via numerous sponsored events such as
the National Football League’s Los Angeles Rams — LA Coliseum, Mont Blanc
Caesar’s Forum Shops in Las Vegas, Nevada, the Sturgis Motorcycle Rally &
Concert Series in Sturgis, South Dakota, the Big Island Chocolate Festival,

3.
COMPLAINT

 
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

14.

15.

16.

17.

Case 3:20-cv-05853-JSC Document 1 Filed 08/19/20 Page 4 of 13

Arizona Bike Week, the San Diego Spirits Festival, Treasure Island Pirate SUP
Race, the Frozen Dead Guy Days and Tequila & Taco Festivals and has been
featured in Inked Magazine (Attached hereto as Exhibit “C” are copies of a
number of exemplars of the Trademark as currently used in commerce).
In addition, Atanasio’s Trademark is promoted on clothing garments such as ball
caps and t-shirts as well as other promotional materials and goods associated with
the spirits industry including bottle openers, shakers, shot glasses, margarita
salters. (Attached hereto as Exhibit “D” are examples of the Trademark as
currently used on clothing and promotional materials
Defendants’ Infringement of Tattoo Tequila’s Trademark
In or about September, 2019, Atanasio first noticed the Tattoo Tequila bottles
were being prominently featured on Walmart’s Facebook social media holiday
party advertisement page. (Attached hereto as Exhibit “E” is an add from
Walmart’s Facebook page).
According to Walmart’s Facebook page, Walmart.com has more than 32 million
followers. (Exhibit “F”) Depending on Walmart’s advertising Ad Spend,
however, Walmart.com could reach far more than 32 million Facebook followers,
which does not include any follower engagements, sharing and reposting which
could lead to even larger exposure among Walmart’s Facebook followers.
As part of Walmart’s unauthorized marketing campaign, Walmart.com
prominently featured a bottle of Tattoo Tequila as part of its “Halloween Indoor
Décor Section” masthead ad graphic from September 25, 2019 to at least October
30, 2019. A mouse rollover pop up message appeared when rolling over the
Tattoo Tequila bottle that stated the following:

“Spell Binding Décor. Throw a Halloween party that is wicked fun

with a blend of dark décor and glam accents. Just add creep treats

and a signature drink for an elevated good time.” (a copy of the

mouse rollover pop-up message is attached hereto as Exhibit “G”).

4,
COMPLAINT

 
20

21

22

23

24

25

26

27

28

 

 

18.

19.

20.

21.

22.

Case 3:20-cv-05853-JSC Document 1 Filed 08/19/20 Page 5 of 13

Defendants also features Tattoo Tequila in the Walmart.com website masthead
advertisement and promotes a “signature drink”, however, Walmart does not
carry Tattoo Tequila. According, Defendants are using the Tattoo Tequila image
as a marketing hook and then drive sales to other spirit brands since Tattoo
Tequila is not available through Walmart. (Attached hereto as Exhibit “H” are
examples of Walmart’s unauthorized use of Tattoo Tequila bottle of tequila
featuring the trademarked brand image).

Further, a Google search of Walmart Halloween interior decorations also features
the unauthorized use of the Tattoo Tequila brand image for its indoor Halloween
décor through Walmart.com. (Attached hereto as Exhibit “I” is the screenshot of
the result from the Google search for Walmart Halloween interior decorations
displaying the advertisement as described above. See middle row, 3 image from
the right).

When Atanasio discovered the infringement on or around September 20, 2019, he
immediately contacted Walmart’s corporate headquarters by telephone several
times during the week of September 23, 2019 to demand the unauthorized use be
stopped and the ads displaying Tattoo Tequila be taken down.

Atanasio requested to speak to several people including Doug McMillion, who
Atanasio is informed and believes is the CEO, Corporate Legal Department with
no success. He requested to speak with the head of Adult Beverage and/or Spirits
and the person who oversees the Walmart.com website and was denied access on
each repetitive call.

Atanasio also called and asked to be put through to the Walmart.com business
unit and was able to speak with a woman that claimed to be the web manager.
Atanasio explained the situation and unauthorized use and infringement of his
trademark and demand that the ad displaying the Tattoo Tequila images be taken
down. Atanasio requested she go online so that he could show her the issue and

unauthorized use which she was reluctant to do, but after being persistent, she

5.
COMPLAINT

 
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

23.

24.

25.

26.
27.

Case 3:20-cv-05853-JSC Document 1 Filed 08/19/20 Page 6 of 13

finally agreed to Atanasio’s request and took the time to go online while on the
phone with Atanasio and she immediately acknowledged the Tattoo Tequila
bottle being used in their campaign advertising. Although she advised there was
nothing she could do, when Atanasio asked her to escalate the complaint to a
senior decision maker, she abruptly ended the call.

After conducting further researching on Linked.In, Atanasio called Walmart
again seeking to speak with Jason Fremstad, who Atanasio is informed and
believes is the Vice President of Adult Beverages for Walmart. Atanasio was
advised Mr. Fremstad was unavailable, thus he left a detailed message concerning
the issues with the unauthorized use and infringement of his trademark and
requested a return call. Unfortunately, Atanasio never received a call back.
Finally, Atanasio called Walmart again and this time requested to speak with a
Drew Sadler, who Atanasio is informed and believes is the Senior Director Adult
Beverage Merchandise Strategy, but was unable to speak with him and failed to
receive a return call.

Notwithstanding Atanasio’s attempts to contact officials at Walmart demanding
the use of his Trademark be taken down, Walmart’s infringing and unauthorized
posts and ads remained on Walmart’s Facebook page and Walmart.com website
until at least October 30, 2019. As a result, Walmart improperly misappropriated,

infringed and profited from Atanasio’s Trademark for at least several weeks.

FIRST CLAIM FOR RELIEF

(Trademark Infringement (15 U.S.C. §1114(1) As Against All Defendants)

Plaintiff incorporates all prior allegations of this Complaint herein by reference.
Plaintiff has extensively and continuously used the Trademark in commerce in
connection with a myriad of products, including Plaintiff's advertising and
promotion of Tattoo Tequila’s line of premium tequila, as well as through

endorsement of third-party products.

6.
COMPLAINT

 
13

14

15

16

20

21

22

23

24

25

26

27

28

 

 

28.

29.

30.

31.

32.

33.

Case 3:20-cv-05853-JSC Document 1 Filed 08/19/20 Page 7 of 13

Plaintiff owns the Trademark described above and has received brand and name
recognition and approval from the government of Mexico.

The registered Trademark is a valid trademark owned by Plaintiff which is still in
use. Further, by virtue of Plaintiff's longstanding and continuous use of the
Registered Trademark in commerce, Plaintiff has acquired a valid common law
trademark of the Tattoo Tequila symbol.

Defendants infringed Plaintiff's registered and common law trademarks by using
these marks on its social media accounts, including Facebook as well as on its
own website at Walmart.com to promote the sale of alcohol and Halloween
themed accessories and products.

Defendants’ unauthorized use of Plaintiff's registered and common law
Trademark is likely to confuse and deceive customers as to the origin,
sponsorship and/or endorsement of the Tattoo Tequila brand tequilas.
Specifically, Defendants’ use of Atanasio’s Trademark symbol is likely to cause
consumers to mistakenly believe that Tattoo Tequila is associated with Walmart,
or that Plaintiff sponsors or endorses Defendants’ products, websites or social
media accounts.

As a direct and proximate result of the acts of trademark infringement set forth
above, Plaintiff has suffered actual damages in the amount to be proven at trial.
Plaintiff is entitled to a full range of relief available under the Lanham Act, 15
U.S.C §1117, including, without limitation, an award of actual damages and the
disgorgement of Defendants’ profits arising from the acts of trademark
infringement. Defendants’ conduct further renders this an “exceptional” case
within the meaning of the Lanham Act, thus entitling Plaintiff to an award of
attorneys’ fees and costs.

Plaintiff is informed and believes and thereon alleges that unless restrained by
this Court, Defendants will continue to infringe upon Plaintiffs’ Trademark, thus

engendering a multiplicity of judicial proceedings, and pecuniary compensation

7.
COMPLAINT

 
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

34.

35.

36.

37.

38.

Case 3:20-cv-05853-JSC Document 1 Filed 08/19/20 Page 8 of 13

will not afford plaintiff adequate relief for the damage to his Trademark.
Accordingly, Plaintiff is entitled to a preliminary injunction and permanent
injunction, enjoining Defendants, and their agents, servants, employees and all
persons acting under, in concert with, or for them from using Plaintiff's
Trademark in connection with Defendants, retail business whether online or
otherwise in connect with any goods or services rendered or sold by Defendants
Plaintiff is informed and believes, and based thereon alleges, that Defendants
committed the infringement described above knowing that its unauthorized use of
the Atanasio’s Trademark depicting the Tattoo Tequila symbol is likely to cause
consumer confusion. Defendants have thus willtully, knowingly, and maliciously
deceived and confused the relevant consuming public, such that Plaintiff is

entitled to an award of treble damages.

SECOND CLAIM FOR RELIEF

(Common Law Trademark Infringement - As Against All Defendants)
Plaintiff incorporates all prior allegations of this complaint by this reference.
Plaintiffs own valid common law Trademark in Tattoo Tequila for use in
connection with a wide variety of products and services, including without
limitation the promotion of products and services in entertainment, fashion and
products in the spirits industry. The Registered Trademark is likewise valid
trademark owned by Plaintiff.
The public has come to recognize the Trademark as exclusively identifying
Tattoo Tequila.
Defendants infringed Plaintiffs registered and common law trademarks by using
these marks on its social media accounts, including Facebook as well as on its
own website at Walmart.com to promote the sale of alcohol and Halloween

themed accessories and products.

8.
COMPLAINT

 
10

11

12

13

14

15

16

17

20

21

22

23

24

25

26

27

28

 

 

39,

40.

41.

42.

43.

Case 3:20-cv-05853-JSC Document 1 Filed 08/19/20 Page 9 of 13

Defendants’ unauthorized use of Plaintiff's registered and common law

trademark is likely to confuse and deceive customers as to the origin, sponsorship
and/or endorsement of the Tattoo Tequila brand tequilas. Specifically,
Defendants’ use of Atanasio’s Trademark symbol is likely to cause consumers to
mistakenly believe that Tattoo Tequila is associated with Walmart, or that
Plaintiff sponsors or endorses Defendants’ products, websites or social media
accounts.

As a direct and proximate result of the acts of trademark infringement set forth
above, Plaintiff has suffered actual damages in the amount to be proven at trial.
Plaintiff is informed and believes, and based thereon alleges, that Defendants
committed the infringement described above knowing that its unauthorized use of
the Atanasio’s Trademark depicting the Tattoo Tequila symbol is likely to cause
consumer confusion. Defendants have thus willfully, knowingly, and maliciously
deceived and confused the relevant consuming public, such that Plaintiff is
entitled to an award of treble damages.

Plaintiff is informed and believes and thereon alleges that unless restrained by
this Court, Defendants will continue to infringe upon Plaintiffs’ Trademark, thus
engendering a multiplicity of judicial proceedings, and pecuniary compensation
will not afford plaintiff adequate relief for the damage to his Trademark.
Accordingly, Plaintiff is entitled to a preliminary injunction and permanent
injunction, enjoining Defendants, and their agents, servants, employees and all
persons acting under, in concert with, or for them from using Plaintiff's
Trademark in connection with Defendants, retail business whether online or
otherwise in connect with any goods or services rendered or sold by Defendants.
Plaintiff is further informed and believes, and based thereon alleges, that
Defendants acted with fraud, oppression, or malice in infringing Plaintiff's mark
as alleged above. As such, in addition to other relief sought herein, Plaintiff is

entitled to an award of punitive damages.

9.
COMPLAINT

 
10

11

12

13

15

16

17

19

20

21

22

23

24

25

26

27

28

 

 

44,
45,

46.

47.

48.

Case 3:20-cv-05853-JSC Document 1 Filed 08/19/20 Page 10 of 13

THIRD CLAIM FOR RELIEF
(False Endorsement under Lanham Act
(15 U.S.C. §1125(A)) - As Against All Defendants)
Plaintiff incorporates all prior allegations of this complaint by this reference.
Plaintiff is the owner of the statutory and common law rights associated with
Tattoo Tequila’s name, image and likeness necessary for endorsement deals,
including the his right to decide whether to associate the Trademark, brand and
image with any third-party for purposes relating to sponsorship and/or
endorsement.
Defendants used distinctive attributes of Tattoo Tequila’s image, including the
distinctive bottle, image and symbol without permission by Plaintiff, by posting
onto Defendants’ website, Walmart.com and social media websites, including
Facebook during the Halloween season in order to promote the sale of seasonal
products, accessories and alcohol through its website or by visiting a nearby
Walmart store.
Defendants unauthorized uses constitute false or misleading representations of
fact to falsely imply the endorsement of Defendants’ business and products by
Plaintiff and Tattoo Tequila.
Defendants’ unauthorized use of Plaintiff's registered and common law
trademark is likely to confuse and deceive customers as to the origin, sponsorship
and/or endorsement of the Tattoo Tequila brand tequilas. Specifically,
Defendants’ use of Atanasio’s Trademark symbol is likely to cause consumers to
mistakenly believe that Tattoo Tequila is associated with Walmart, or that
Plaintiff sponsors or endorses Defendants’ products, websites or social media

accounts.

10.
COMPLAINT

 
15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

49.

50.

51.

52.

Case 3:20-cv-05853-JSC Document 1 Filed 08/19/20 Page 11 of 13

As a direct and proximate result of the acts of false endorsement set forth above,
Plaintiff has suffered actual damages in the amount to be proven at trial. Plaintiff
is entitled to a full range of relief available under the Lanham Act, 15 U.S.C
§1117, including, without limitation, an award of actual damages and the
disgorgement of Defendants’ profits arising from the acts of trademark
infringement. Defendants’ conduct further renders this an “exceptional” case
within the meaning of the Lanham Acct, thus entitling Plaintiff to an award of
attorneys’ fees and costs.

Plaintiff is informed and believes and thereon alleges that unless restrained by
this Court, Defendants will continue to infringe upon Plaintiffs’ Trademark, thus
engendering a multiplicity of judicial proceedings, and pecuniary compensation
will not afford plaintiff adequate relief for the damage to his Trademark.
Accordingly, Plaintiff is entitled to a preliminary injunction and permanent
injunction, enjoining Defendants, and their agents, servants, employees and all
persons acting under, in concert with, or for them from using Plaintiff's
Trademark in connection with Defendants, retail business whether online or
otherwise in connect with any goods or services rendered or sold by Defendants.
Plaintiff is informed and believes, and based thereon alleges, that Defendants
committed the infringement described above knowing that its unauthorized use of
the Atanasio’s Trademark depicting the Tattoo Tequila symbol is likely to cause
consumer confusion. Defendants have thus willfully, knowingly, and maliciously
deceived and confused the relevant consuming public, such that Plaintiff is

entitled to an award of treble damages.

FOURTH CLAIM FOR RELIEF
(California Unfair Business Practice - As Against All Defendants)

Plaintiff incorporates all prior allegations of this complaint by this reference.

11.
’ COMPLAINT

 
10

I

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

53.

54.

55.

56.

57.

Case 3:20-cv-05853-JSC Document1 Filed 08/19/20 Page 12 of 13

Upon information and belief, Defendants commenced the use of the Trademark
with the intent to infringe on Atanasio’s Trademark, or at a minimum was
willfully blind to Atanasio’s Trademark rights.

The activities of the foregoing paragraphs, and in each claim for relief asserted in
this Complaint, constitute unfair methods of competition in or affecting
commerce and/or unfair and deceptive acts or practices in or affecting commerce
in California and have proximately caused and are proximately causing injury to
Atanasio. Thus these activities violate the California statutory prohibition of
unfair and deceptive trade practices under California Business & Professions
Code §$17200, et seq.

By reason of the foregoing, Atanasio is entitled to recover from Defendants,
disgorgement of profits and reasonable attorneys’ fees and costs.

Plaintiff is informed and believes and thereon alleges that unless restrained by
this Court, Defendants will continue to infringe upon Plaintiffs’ Trademark, thus
engendering a multiplicity of judicial proceedings, and pecuniary compensation
will not afford plaintiff adequate relief for the damage to his Trademark.
Accordingly, Plaintiff is entitled to a preliminary injunction and permanent
injunction, enjoining Defendants, and their agents, servants, employees and all
persons acting under, in concert with, or for them from using Plaintiff's
Trademark in connection with Defendants, retail business whether online or
otherwise in connect with any goods or services rendered or sold by Defendants.
Plaintiff is informed and believes, and based thereon alleges, that Defendants
committed the infringement described above knowing that its unauthorized use of
the Atanasio’s Trademark depicting the Tattoo Tequila symbol is likely to cause
consumer confusion. Defendants have thus willfully, knowingly, and maliciously
deceived and confused the relevant consuming public, such that Plaintiff is

entitled to an award of treble damages.

12.
COMPLAINT

 
10

1]

12

13

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:20-cv-05853-JSC Document 1 Filed 08/19/20 Page 13 of 13

PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

1.

oe ND

On all claims for relief, for an award of compensatory and treble damages in an

amount to be proven at trial;

. On all claims of relief, for the disgorgement of Walmart’s profits attributable to

the infringement of Plaintiff's intellectual property rights;

. For a permanent injunction restraining and enjoining Defendants, it’s agents,

servants, employees, and attorneys and all those in active concert or participation
with Defendant, from using Atanasio’s Trademark;

For pre-judgment and post judgment interest according to proof at the maximum
extent allow by law;

For punitive damages in an amount sufficient to punish Defendants and to deter
Defendants and others from engaging in similar conduct in the future;

For Treble damages in an amount according to proof at trial;

For disgorgement of profits in an amount according to proof at trial;

For attorneys’ fees and costs; and

For such other and further relief as the Court may deem just and proper.

DEMAND FOR JURY TRIAL

Plaintiff hereby demands a trial by jury on all issues so triable.

Dated: August [& , 2020

 

 

Gién J. Biondi, Esq.
ttorneys for Plaintiff, John P. Atanasio

13.
COMPLAINT

 
